Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds a single paragraph.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein during mixing, an addition rate of the liquid (B) is 8.5 x 10-4 to 5.6 x 10-3 mol/min of silicon atoms with respect to 1 mol of the water contained in the liquid (A)”. lt is unclear whether this is supposed to mean liquid (A) is required to have 1 mol of water (i.e. 18 grams) or if Applicant means to indicate the 8.5x10-4 to 5.6x10-3 range refers to a molar ratio of silicon atoms relative to water molecules within (A) (i.e. the range being claimed is [(mol of Si atoms) / (time)] / (mol of water in A)). If the latter, the scope of the claim is confusing since the addition rate is not really “mol/min”, but rather is a molar ratio per minute. In the interest of compact prosecution, the latter is presumed. Should this be the case, language such as “8.5 x 10-4 to 5.6 x 10-3 [(mol of silicon atoms in liquid (B) / (mol of the water in liquid (A)] per minute” is suggested.
As claims 2-8 depend from claim 1, they are rejected for the same issue discussed above.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iriguchi (US 2012/0202923 A1).
Regarding Claims 1 and 3-6, Iriguchi teaches the formation of silica particle suspensions (Abstract) and describes an embodiment within Example 8 where liquid (A) consisting of suspension of silica seed (silica particles for association), water, ammonia (alkaline catalyst), and methanol (organic solvent) is provided and subsequently a liquid (B) consisting of 327 g tetramethoxysilane in methanol is added dropwise over two hours (¶ 114-115). The amount of water within the (A) mixture is roughly (110*0.1 + 228*0.72) = 175.16 g. Given the known molecular weight of tetramethoxysilane (152.2 g/mol), the calculated rate is roughly [(327 / 152.2) / (175.16 / 18)] / (120 minutes) = 1.8 x 10-3. 
Although the silica suspension obtained is likely non-colloidal (owing to an average diameter of 1 micron), the only reference to such within the claims appears within the preamble (“for producing a silica sol”). As discussed within MPEP 2111.02, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In the present case however, the prior art expressly teaches all limitations and there appears to be no recitation within the claim body that actually requires a silica sol be ultimately created by mixing liquids (A) and (B). Consequently, the recitation of intended use within the preamble is not deemed to be limiting and the position is taken that Iriguchi anticipates the claims. 
Alternatively, to the extent that “for producing a silica sol” is limiting, Iriguchi teaches the silica particles can have an average particle diameter preferably of 0.05-20 Iriguchi is seen to suggest silica diameters that overlap those of colloidal silica/silica sols. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Iriguchi suggests colloidal silica. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Iriguchi. See MPEP 2123.
Regarding Claims 7 and 8, the mixing of Iriguchi’s embodiment takes place at 20 degrees C (¶ 115). 
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tazaki (JPH02-243508A). As the cited JP publication is in a non-English language, a machine-translated version of the publication will be cited to.
Regarding Claims 1 and 3-6, Tazaki teaches methods of producing silica suspensions (Page 1) and describes an embodiment in Example 1 where silica sol is produced via mixing mixture (A) consisting of silica sol (containing silica particles for association), water, ammonia (alkaline catalyst), and ethanol/methanol (organic solvent) and mixture (B) consisting of alkyl silicate (Pages 7-8). 
While an organic solvent is not used within (B) of Example 1, Tazaki expressly teaches the alkyl silicate can be supplied either alone, as an ethanol solution, as a methanol solution, or as a mixed methanol/ethanol solution (Page 5). It has been previously held a reference disclosure can anticipate a claim even if the reference does Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). Given the selection of only four options, the position is taken that one of ordinary skill would at once envisage each option of adding alkyl silicate, including where methanol alone is used. See MPEP 2131.02(III), in which case Tazaki anticipates the claim. Alternatively, it would have been obvious to one of ordinary skill in the art to utilize a methanol/alkyl silicate mixture as (B) in lieu of alkyl silicate alone within the methods of Tazaki and therefore predictably afford silica particles as taught by Tazaki. 
Given that alkyl silicates undergo solvent exchange, the use of methanol alone would intrinsically result in the use of trimethoxysilane/methyl silicate. See also Tazaki’s express teaching that methyl silicate canbe use d at Page 4. The water content within (A) of Example 1 is seen to be 30.8 + (8*0.72) + (3.94*0.309) = 37.8 g based on the information provided within Pages 7-8. The silicate is fed at 8.27 g / h (Page 8). Given the known molecular weight of tetramethoxysilane (152.2 g/mol), the addition rate is equivalent to roughly [(8.27 g / 152.2) / (37.8 / 18)] / 60 minutes = 4.3 x 10-4. 
Regarding Claim 2
Regarding Claims 7 and 8, the temperature used within Example 1 is 35 degrees C (Page 8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iriguchi (US 2012/0202923 A1).
Iriguchi teaches the formation of silica particle suspensions (Abstract) and describes an embodiment within Example 8 where liquid (A) consisting of suspension of silica seed (silica particles for association), water, ammonia (alkaline catalyst), and methanol (organic solvent) is provided and subsequently a liquid (B) consisting of 327 g tetramethoxysilane in methanol is added dropwise over two hours (¶ 114-115). The amount of water within the (A) mixture is roughly (110*0.1 + 228*0.72) = 175.16. Given the known molecular weight of tetramethoxysilane (152.2 g/mol), the calculated rate is roughly [(327 / 152.2) / (175.16 / 18)] / (120 minutes) = 1.8 x 10-3. 
Although the silica suspension obtained is likely non-colloidal (owing to an average diameter of 1 micron), the only reference to such within the claims appears within the preamble (“for producing a silica sol”). As discussed within MPEP 2111.02, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In the present case however, the prior art expressly teaches all limitations and there appears to be no recitation within the claim body that actually requires a silica sol be ultimately created by mixing liquids (A) and (B). Consequently, the recitation of intended use within the preamble is not deemed to be limiting.
Alternatively, to the extent that “for producing a silica sol” is limiting, Iriguchi teaches the silica particles can have an average particle diameter preferably of 0.05-20 Iriguchi is seen to suggest silica diameters that overlap those of colloidal silica/silica sols. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Iriguchi suggests colloidal silica. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Iriguchi. See MPEP 2123.
Regarding Claim 2, the amount of water within the (A) mixture is roughly (110*0.1 + 228*0.72) = 175.16 g and the amount of ammonia within the (A) mixture is roughly (110*0.01 + 228*0.28) = 64.94 g. Accordingly, the molar ratio is roughly (64.94 / 17) / (175.16 / 18) = 0.39. Accordingly, the embodiment of Iriguchi differs from the subject matter claimed with respect to the quantity of catalyst used. Iriguchi teaches catalyst contents of preferably 1-5 mol/L and water contents of preferably 5-20 mol/L (¶ 39) which infers catalyst/water ratios spanning 0.05-1. Such a range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Iriguchi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Iriguchi. See MPEP 2123.
Related Art
Adachi (JPH06-48720A), discussed within the international search report, is seen to be relevant prior art with respect to the claims, but is seen to be cumulative with Iriguchi discussed above. Accordingly, prior art rejections are not presented above with respect to Adachi, but Applicant is advised to take Adachi should amendments be drafted. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arai (Journal of Sol-Gel Science and Technology, 2004, 32, 79-83) is cited to establish well known aspects and characteristics concerning the effects of the rate of addition of alkyl silicates to water/ammonia mixtures in producing silica sols with secondary particle structures. Arai fails to describe silica particles within mixture (A). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764